ORDER
PER CURIAM.
Defendant was convicted by a jury of two counts of possession of a controlled substance. He appeals the convictions and his sentence of two concurrent terms of twelve years as a prior drug offender and a prior persistent offender.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).